Lumpkin, Justice.
This was an action upon a promissory note, brought by the executor of William Fraley against L. Powell & Co., a partnership composed of L. Powell and L. G. Morris, and against each member of the partnership individually. It was not denied that at the time of the execution, of the note it was a valid debt of the partnership, and consequently each member was originally liable for its payment. The note became, however, barred, by the statute of limitations. Thereafter, a payment was made upon it by Powell, and an entry of this fact was made upon the note and signed by him, all of which appears from the allegations of the petition. The effect of this entry undoubtedly was to constitute a new promise on the part of Powell to pay the entire amount which remained due upon the note; and therefore the court, did not err in striking a plea which alleged that he made this entry in consideration of a verbal agreement that he was to be held liable only for one half *371of tbe amount due tbereon, nor in refusing to admit parol evidence in support of such plea. Making and signing the entry on the note was, in law, an unconditional promise on the part of Powell to pay the whole debt evidenced by the note; and if anything is settled, it is that a contract of this kind cannot be altered or explained away by parol evidence. Judgment affirmed.